Response to After-Final Arguments
Cont: 3a) and 7a)
Applicant has proposed new limitations in claim 1 and 18, which raise new issues and would require further consideration and/or search. Additionally, the time allotted under AFCP 2.0  is insufficient time for consideration and search. 
Cont: 12)
Applicant’s arguments with respect to new limitations in proposed claim(s) are moot because the amendments are not entered.
The Examiner maintains the rejections of record. 
No claims are allowed. 
/HONG T YOO/               Primary Examiner, Art Unit 1792